Citation Nr: 0428061	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1947 until his 
retirement in October 1967, including service in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran died in August 2000 as a result of anaplastic 
oligodendroglioma of the brain.

3. At the time of the veteran's death, service connection was 
in effect for no disability.

4.  The veteran's anaplastic oligodendroglioma of the brain 
was not present in service or manifested within one year 
thereof, and is not etiologically related to service.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the appellant's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that in April 2001, prior to adjudicating 
the appellant's claim, the RO sent the appellant a letter 
that informed her of the evidence and information necessary 
to substantiate her claim; the information and evidence that 
she should submit, and the assistance that VA would provide 
to obtain evidence on her behalf.  Although the RO did not 
specifically inform the appellant that she should submit any 
pertinent evidence in her possession, the appellant was 
informed of the evidence that would be pertinent to her claim 
and to either submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
such evidence.  Therefore, in the Board's opinion, the 
appellant was on notice of the fact that she should submit 
any pertinent evidence in her possession.  Accordingly, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran's service medical records have been obtained by 
the RO.  The RO also requested the veteran's post-service 
records of treatment at Tyndall Air Force Base from 1970 to 
2000.  In a February 2003 response, the Department of the Air 
Force Air Education and Training Command indicated that the 
records were unavailable.  

At the hearing before the undersigned, the appellant and her 
daughter, a nurse, essentially argued that the veteran's 
fatal tumor was slow growing and was manifested during 
service by headaches.  The appellant was informed that she 
should submit medical evidence, such as an opinion from a 
physician, supportive of her contentions.  She was afforded a 
reasonable amount of time in which to do so, but failed to 
submit any additional evidence or request additional time for 
the purpose of doing so.  Neither she nor her representative 
has alleged the existence of any outstanding evidence that 
could be obtained to substantiate her claim.  

The Board has considered whether further development of the 
record is warranted to obtain a medical opinion addressing 
the appellant's contentions.  However, she has provided no 
competent evidence supportive of her claim and in the Board's 
opinion the medical evidence of record is adequate to decide 
the claim.  In this regard, the Board notes that the medical 
evidence of record shows that the veteran's fatal tumor was 
initially diagnosed almost 30 years following his discharge 
from service and includes a medical estimation of when the 
tumor originated and no medical evidence even suggesting that 
the cause of the veteran's death was related to service.  
Consequently, the Board has concluded that there is no 
reasonable possibility that any additional development of the 
record would result in the receipt of evidence that would 
substantiate the appellant's claim.  Accordingly, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service 
incurrence or aggravation of a malignant tumor may be 
presumed if it was manifested to a degree of 10 percent 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review. 38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Anaplastic oligodendroglioma of the brain is not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of anaplastic oligodendroglioma 
of the brain in humans. See 38 C.F.R. § 3.309(e); see also 68 
Fed. Reg. 27630-27641 (May 20, 2003).

Service connection for the cause of the veteran's death is 
warranted if disability incurred in or aggravated by active 
service either caused the veteran's death or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The certificate of death indicates that the veteran died in 
August 2000 as a result of  anaplastic oligodendroglioma of 
the brain.  It was estimated that the interval between the 
onset of the tumor and the veteran's death was 18 months.  No 
other condition was identified as causing or contributing to 
the veteran's death.  At the time of his death, the veteran 
was not service-connected for any disability.

The medical evidence shows that the veteran's anaplastic 
oligodendroglioma of the brain was initially diagnosed in 
1999.  

As noted above, the appellant contends that the fatal tumor 
was manifested in service by headaches.  At the hearing 
before the undersigned, the appellant's daughter, a nurse, 
testified that her research has disclosed that anaplastic 
oligodendroglioma of the brain is slow growing.  The 
appellant was requested to submit medical evidence supportive 
of her claim and was afforded a reasonable opportunity to do 
so, but no additional evidence was submitted.  

Although service medical records document the veteran's 
report of headaches, there is no medical evidence of record 
suggesting that the headaches were caused by the anaplastic 
oligodendroglioma of the brain initially diagnosed almost 30 
years following the veteran's discharge from service.  
Moreover, the certificate of death indicates that the onset 
of the anaplastic oligodendroglioma of the brain was 
approximately 18 months prior to the veteran's death in 
August 2000.  There is no medical evidence of record 
suggesting that the tumor was present in service or 
manifested within one year of the veteran's discharge from 
service.

Similarly, the appellant has provided no medical evidence of 
a nexus between the fatal tumor and the veteran's military 
service, to include exposure to Agent Orange in service.  As 
noted above, anaplastic oligodendroglioma of the brain is not 
subject to presumptive service connection on an Agent Orange 
basis because credible evidence for the alleged association 
does not equal or outweigh the credible evidence against the 
association.  

In sum, the clear preponderance of the evidence demonstrates 
that the veteran's fatal tumor was not present in service or 
manifested within one year of his discharge from service.  In 
addition, the record is devoid of any competent evidence of a 
nexus between the fatal tumor and the veteran's military 
service.  Although the appellant may sincerely believe that 
the cause of the veteran's death was connected to service, as 
a lay person, she is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, although the appellant's daughter is a nurse, there 
is no indication that she has the received the education or 
training necessary to enable her to provide a competent 
opinion concerning the onset or etiology of the fatal tumor.  

In light of the above circumstances, the Board must conclude 
that service connection is not warranted for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



